Case 2:18-cr-00017-RLJ-CRW Document 1513-1 Filed 01/16/20 Page 1 of 5 PageID #:
                                    9445
Case 2:18-cr-00017-RLJ-CRW Document 1513-1 Filed 01/16/20 Page 2 of 5 PageID #:
                                    9446
Case 2:18-cr-00017-RLJ-CRW Document 1513-1 Filed 01/16/20 Page 3 of 5 PageID #:
                                    9447
Case 2:18-cr-00017-RLJ-CRW Document 1513-1 Filed 01/16/20 Page 4 of 5 PageID #:
                                    9448
Case 2:18-cr-00017-RLJ-CRW Document 1513-1 Filed 01/16/20 Page 5 of 5 PageID #:
                                    9449
